Title: From John Adams to the Marquis of Carmarthen, 12 January 1788
From: Adams, John
To: Carmarthen, the Marquis of


          
            My Lord
            Grosvenor Square January 12. 1788.
          
          I do myself the Honour of transmitting to your Lordship, for the Information of his Majestys Ministers, a Collection of Papers relative to certain Demands upon the British Government, of bonâ fide debts contracted before the Peace. The Names of these Creditors, My lord, are Thomas Bulfinch, Samuel Austin, Samul Partridge, John Rowe, and Samul Dashwood. The States of the Several Claims, and the Evidence in Support of them, appear in the Several Papers inclosed and numbered from 3 to 20 inclusively, and from another Paper marked Captain Dashwoods Case and Papers. When it is considered, My Lord, that British Merchants of whom those Goods were purchased before the War are now demanding Pay for them, under the Treaty of Peace and threatning Lawsuits in the Courts of Law at Boston for the Recovery of it, Humanity, My Lord as well as Equity is interested, that the British Government Should take upon itself to pay for what was taken by its orders accompanied with Promisses of Payment.
          With great Respect, My lord I have / the Honour to be, your Lordships / most obedient and most humble / servant
          
            John Adams
          
        